Citation Nr: 1628536	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of use of a creative organ. 

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left eye blindness. 

4.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from February 2004 and July 2009 rating decisions received from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2014, the Board remanded the appeal for additional development.  The case has been returned to the Board for further review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to entitlement to service connection for a psychiatric disorder, in submissions in January 2007, July 2008, and February 2009, the Veteran noted symptoms of posttraumatic stress disorder (PTSD) as a result of having come under mortar attacks during service in Vietnam.  A May 2009 report from the U.S. Armed Services Center for Unit Records Research (CURR), the predecessor to the U.S. Army and Joint Services Records Research Center (JSRRC), suggests the Veteran's unit may have been in a location that came under enemy attack.  The Board notes that an in-service stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In addition, the Veteran's DD FORM 214 reflects his awards and decorations include a Vietnam Campaign Medal.  Service connection claims for PTSD based on fear of hostile military or terrorist activity are subject to a more relaxed evidentiary standard. 38 C.F.R. § 3.304(f)(3) (2015).  A Veteran's lay testimony alone, indicating that his claimed in-service stressor is related to his fear of hostile military or terrorist activity, may establish the occurrence of the claimed in-service stressor if it is consistent with the places, types, and circumstances of his service.  Under that regulation, a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist, confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.  

In addition, the April 2015 VA report of examination notes incidents during service in Vietnam to include the Veteran having shot and accidentally killed a Vietnamese woman who had said something to upset him, and of having had his best friend die in his arms in Vietnam.  Although the April 2015 VA examiner diagnosed depressive disorder, stating that depressive disorder is at least as likely as not secondary to the Veteran's visual impairment and losses in life, the requested opinion as to whether it is at least as likely as not that a psychiatric disorder is related to service, to include the noted stressful experiences, was not provided.  The Veteran's representative argued that the opinion is inadequate; the Board agrees.  Thus, the Board finds that a remand is necessary to afford the Veteran another VA examination and to obtain an opinion as to the nature and etiology of the Veteran's psychiatric disorders, to include PTSD and depressive disorder.  

With respect to the claims for VA compensation benefits pursuant to 38 U.S.C.A. § 1151, in general, the Board has a duty to discuss all theories of entitlement reasonably raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  The Board must also consider all reasonably raised theories even if not specifically raised by the claimant.  See Douglas v. Derwinski, 2 Vet. App. 435 (1992).  

However, a claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 - although raising an alternative means of potentially obtaining VA compensation, is not a claim for service connection.  Thus, a claim for compensation under the provisions of 38 U.S.C.A. § 1151 is separate and distinct from a claim for compensation under the laws and regulations governing service connection claims.  See Anderson v. Principi, 18 Vet. App. 371 (2004); see also Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Nevertheless, as noted in the Board's November 2014 remand, a May 2004 physician's statement notes that medicine provided by VA to treat the Veteran's glaucoma is known to cause impotence and decreased libido.  In addition, a December 2012 rating decision reflects that service connection was granted for type II diabetes mellitus.  An August 2013 VA treatment record notes diabetes with glaucoma raising the issue of entitlement to service connection for glaucoma secondary to diabetes.  In April 2015, the Veteran asserts entitlement to service connection for erectile dysfunction as secondary to the now service-connected diabetes mellitus.  

Since the outcome of the service connection claims for erectile dysfunction and left eye blindness/glaucoma may impact the Veteran's claims of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction/loss of use of a creative organ and left eye blindness, the issues of entitlement to service connection for erectile dysfunction/loss of use of a creative organ and left eye blindness secondary to service-connected diabetes mellitus are remanded for development and initial adjudication. 

Further, and although the April 2015 VA examination report reflects an opinion to the effect that the Veteran's erectile dysfunction is most likely related to age, the requested opinion with respect to whether the disability is due to VA negligence and whether such was reasonably foreseeable was not provided.  As such, the opinion is not completely adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a new VA examination is warranted.  

The Board notes that a June 1999 VA treatment record indicates that the Veteran attended the VA Blind Rehabilitation Center at the Edward J. Hines Medical Center in Hines, Illinois.  In addition to attendance in 1996, a September 2013 VA record notes he had Orientation and Mobility (O&M) training, as well as training through a VA Visual Impairment Services Outpatient Rehabilitation (VISOR) program in January 2011.  Further, the record reflects that the Veteran filed an application for VA Vocational Rehabilitation in May 1983.  It does not appear that the Veteran's vocational rehabilitation folder or the VA Blind Rehabilitation Center records have been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Prior to the VA examinations, a copy of the Veteran's vocational rehabilitation folder, as well as the Blind Rehabilitation Center records, if available, along with any outstanding records of pertinent medical treatment must be obtained and added to the record for consideration on appeal. 

With respect to the aid and attendance claim, this issue is inextricably intertwined with the issues being remanded as the outcome of those claims may substantially affect the consideration of this issue.  As such, a determination with respect to the aid and attendance claim is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment since May 2015.  

2.  Take all appropriate action to obtain the VA vocational rehabilitation folder, as well as VA Blind Rehabilitation Center records, include in association with VISOR and O&M training records for the Veteran, and associate them with the file.

3.  After completion of the above, obtain an medical opinion from an appropriate medical professional.  The entire claims file and copies of all pertinent records must be made available to the examiner.  

a)  Did the Veteran have any additional left eye disability as a result of surgery at VA on May 25,1999?  The examiner should specifically comment on the medical records pertaining to the May 25, 1999 procedure, included in a record dated as received at VA on March 20, 2015.  

b)  If there is additional disability, the examiner must state whether it is at least as likely as not that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on the part of VA.  

c)  Notwithstanding any informed consent documents, the examiner must also state whether it is at least as likely as not that any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

A rationale for all opinions expressed should be provided.  

4.  After completion of the above, obtain an medical opinion from an appropriate medical professional.  The entire claims file and copies of all pertinent records must be made available to the examiner.  

An opinion should be provided as to whether it is at least as likely as not that any erectile dysfunction/loss of use of a creative organ is due to medication provided by VA for glaucoma, was not reasonably foreseeable, and whether it is at least as likely as not that the Veteran's erectile dysfunction/loss of use of a creative organ was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.  

A rationale for all opinions expressed should be provided.  

5.  After completion of the above, schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist to determine the current nature and likely etiology of any psychiatric disorder.  The entire claims file and copies of all pertinent records must be reviewed by the examiner.  

If the Veteran has a diagnosis of PTSD, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the PTSD is related to fear of hostile military or terrorist activity in service? If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

For each psychiatric disability other than PTSD diagnosed, is it at least as likely as not related to the Veteran's service?  If not related to service, is it at least as likely as not caused by or aggravated by any service-connected disability, to include visual impairment.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

6.  After undertaking any other development deemed appropriate, adjudicate the Veteran's service connection claims with respect to erectile dysfunction/loss of use of a creative organ and left eye blindness and readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

